ROCKEL, J.
This matter comes up upon the inquiry of the executor of Frederica Ringwald | whether be can, so as to comply with the law, Dublish the notice of his appointment as executor in the “Adler”, a newspaper of considerable and perhaps you may say general circulation, in this city and county.
He states that the decess :d was a German, and nearly all her business transactions with people of that nationally, and that more persons having au interest in her affairs,would be informed who her executor was, by having the same published in the “Adler”, than if it was published in an English newspaper of general circulation in the city and county.
The statute provides: “Every executor or administrator shall, within three months after giving bond for the discharge of his trust, cause notice of his appointment to be published in some newspaper of general *497circulation in the county in which the letters were issued, for three consecutive weeks. ”
It will be observed that nothing is said in what language the paper is to be printed. The decision therefore of the supreme court in Cincinnati v. Bickett, 26 Ohio St., 49-55, becomes decisive of the matter at bar. In this case it is sa’d: “While there is some conflict of authority on the question, we think it the safer and better rule to hold, as we do, that where a statute of the state requires a publication to be made in a newspaper, a paper published in the English language is to be intended, unless rhe contrary is expressed or indicated."